Citation Nr: 1244370	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-20 942	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  He had additional inactive duty and active duty for training from 1972 to February 1976 with the US Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2009 by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in March 2011 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from this hearing has been made and is included in the claims file.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  A review of the medical evidence indicates that the Veteran has been diagnosed with PTSD, depressive disorder, panic disorder with agoraphobia, anxiety disorder, OCD, and alcoholism, among other conditions.  Thus, the claim of service connection for PTSD is recharacterized as an acquired psychiatric disability, to include PTSD.  

The case was remanded to the RO in August 2011 for additional development and has now been returned to the Board.




FINDINGS OF FACT

1.  The Veteran did not serve in a combat zone. 

2.  The Veteran does not have any verifiable in-service stressors.

3.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

4.  The Veteran's does not have a diagnosis of PTSD that is causally or etiologically related to his military service.

5.  An acquired psychiatric disability other than PTSD did not manifest to a compensable degree within one year of service.

6.  The weight of the evidence is against a link between an acquired psychiatric disability other than PTSD and service.

7.  The Veteran's ED disability is not related to or aggravated during service, and was not caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability to include PTSD was not incurred or aggravated by active service, nor may it be presumed to be related to service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  ED was not incurred in service; and was not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to inform the claimant of each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In letters in April 2009, August 2011, and December 2011 the RO notified the appellant of the evidence needed to substantiate his claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's claim for an acquired psychiatric disorder, to include PTSD is based primarily on a claim of sexual assault in service.  The Board notes that, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in VA's adjudication manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c) (4). 

The appellant was notified by VA in letters in August 2011 and December 2011 that he could obtain alternative sources of information to support his claims.  There is no indication in the record, that the alleged assaults in service were contemporaneously reported to any source that would have reduced the account to writing.   

The Veteran testified at his March 2011 Travel Board hearing that he had been sexually assaulted during armorer school training; and, he was exposed to racial tensions and drug usage during his service in Germany.  He testified that being part of a surprise inspection team resulted in threats on his life leaving him in constant fear for his life. 

No pertinent evidence has been identified by the Veteran.  Consequently, there are no formal records of the incidents which could be obtained.  

VA has obtained service treatment and personnel records, and VA medical records (dated as early as March 2006 for PTSD) and private records from Jay L. Liss, M.D., dated from approximately December 2004 to March 2009 (over 32 years after service.  The Veteran report being treated by Dr. Liss for his acquired psychiatric disorder including PTSD since approximately 1994 (over 22 years after service).  

The RO was unable to corroborate the appellant's stressors as he had not provided any verifiable details regarding the alleged personal attacks (i.e., forced to perform oral sex on his NCO under gunpoint, attack in the shower by other soldiers, personal threats, etc.).  His other stressors could not be corroborated as he had not provided any verifiable details regarding the alleged stressors, including exposure to significant racial tensions and race riots in Germany; turning in several soldiers for drug possession and having his life threatened; by returning to his barracks and finding another soldier stabbed to death in his bunk.

 Accordingly, no further attempt at verification is necessary. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Board finds that while there is competent evidence of current acquired psychiatric disability; there also is not sufficient evidence to indicate any evidence of complaints, treatment or diagnosis of an acquired psychiatric disability during service.  The Veteran bases his theory of service connection for an acquired psychiatric disorder including PTSD on sexual trauma during service; as well as the aforementioned additional unverifiable stressors.  There is insufficient evidence of incidence in service and insufficient evidence of a nexus to service.  

There is no evidence of a psychosis within one year of service.  While Dr. Liss has indicated that his psychiatric disability is related to service and the alleged multiple stressors, the opinion is based on the Veteran's unsupported allegations and therefore is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  In any event without evidence establishing that an event, injury, or disease occurred in service, the second prong of McClendon has not been met. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court regarding an acquired psychiatric disorder, to include PTSD. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Military Order of the Purple Heart of the U.S.A. The representative and the VLJ asked pertinent questions. The Board subsequently remanded the claim in August 2011 to afford the Veteran proper notice regarding personal assault during military service and to afford him additional opportunity to provide evidence in support of his claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no presumed service connection because the Veteran was not diagnosed with a psychosis within one year of service.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against the award of service connection for an acquired psychiatric disorder including PTSD; and, ED secondary to PTSD.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

a.  Acquired psychiatric disorder to include PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

If a PTSD claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f). 

The Board finds that the appellant did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, the reported stressors do not involve combat.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  Therefore, the record must contain service records or other corroborative evidence which corroborates the occurrence of the claimed stressor.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

This revised stressor verification regulation also does not apply to the Veteran's appeal because he has not asserted that his stressors are related to fear of hostile military or terrorist activity, but has instead asserted he was assaulted by fellow soldiers.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD.  The Veteran has contended essentially that he incurred PTSD during active service.  

The Veteran's DD 214 reflects that he served overseas in Germany during the Vietnam conflict, and he served as an armorer.  The Veteran has alleged serving in Cambodia on a secret mission, but gave no further details and this has not been verified.

In a March 2009 stressor statement, the Veteran contended that he had been sexually assaulted by his training NCO in 1970 and forced to perform oral sex on him under gunpoint.  He subsequently served in Germany where he has asserted exposure to significant racial tensions and race riots.  He has stated that he was part of a surprise inspection team of the barracks and turned in several soldiers for drug possession.  As a result he has claimed that he was targeted and his life was threatened by other soldiers.  He reported that one night he returned to his barracks and found another soldier was sleeping in his bunk.  When he shook him he found that he had been stabbed to death.

He stated that a grenade was rolled into a disco he was in.  Several people were injured and killed.  Finally, he has claimed that several soldiers attacked him in the shower and that he had a pistol with him and he fired it scaring them away.

A psychiatrist from the St. Louis VAMC has diagnosed PTSD, depressive disorder, anxiety, panic disorder with agoraphobia, and alcohol abuse in remission.  

In March 2009, the Veteran's private provider, Dr. Liss, diagnosed him with PTSD-Vietnam combat syndrome with depression and OCD.  He further noted that active and progressive symptoms satisfied all criteria of DSM IV.  An August 2009 notation states the Veteran was applying for PTSD-Cambodia and noting a 6 month mission to Cambodia in 1970.

The Veteran has alleged several theories regarding his diagnosed PTSD.  He claimed that his PTSD was the result of sexual trauma; as a result of death threats from other soldiers; as a result of discovering a murdered soldier in his bunk; as a result of personal assault by several soldiers in a shower; and, as a result of a grenade exploding in a disco.  VA has not acknowledged the occurrence of the reported military sexual trauma, personal assaults, or non-combat stressors claimed.

The file contains private treatment records from Dr. Liss and VAMC treatment records.  The post service treatment records are silent as to any complaints, treatment, or diagnosis of any acquired psychiatric disorder including PTSD until approximately December 2004.  They reveal a long history of psychiatric disorders beginning sometime after 1994.  Diagnoses include PTSD, major depression, anxiety disorder with agoraphobia, alcohol abuse, and OCD.  

As noted the August and December 2011 letters, informed the appellant of alternative forms of evidence which may be used to corroborate the claimed stressors, such as lay statements, records from law enforcement agencies, statements from family members and statements from fellow service members or clergy.  The appellant did not provide any alternative form of evidence which could be used to corroborate any claimed stressors.  The appellant did not offer any detail that would permit corroboration of any personal assault.   In order to be researched, incidents must be reported and documented.  Cohen, 10 Vet. App. at 134.  The appellant has not identified any other stressor that could be independently verified.  The Board further notes that the appellant has not submitted any statements from former service comrades, nor has he submitted or identified any other evidence that would corroborate the occurrence of any claimed in-service stressful experience.
 
As the Veteran's account of the stressors reported remains uncorroborated the appeal would fail.  Generally, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  In reaching this determination the Board has considered the guidance established in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) and has considered the concerns expressed in the dissent.  Here, we do not have a bright line.  Rather, we find that the accounts of the appellant to be not credible and a medical opinion based upon an inaccurate factual premise to be equally inaccurate.  Here, in this case, his recounting to medical professionals does not qualify as credible supporting evidence or other indicia that the events did in fact occur.  We again note that we have considered all the evidence of record in determining whether there is corroboration.  Id.

In the absence of credible evidence that a claimed in-service stressor occurred the criteria for service connection for PTSD are not met and the claim must be denied.  In reaching this conclusion, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

b.  Acquired psychiatric disorder other than PTSD

Regarding an acquired psychiatric disorder other than PTSD, there are no records of any treatment for any acquired psychiatric disorder during service or post service until approximately 1984.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran currently is being treated for various acquired psychiatric disorders other than PTSD including major depression, anxiety disorder with agoraphobia, alcohol abuse, and OCD.  

The Veteran's private treating physician Dr. Liss has related his PTSD to 
service and the alleged sexual trauma and other stressors reported as discussed above.  There have been no medical opinions offered which relate any of the veteran's other psychiatric disabilities to service.   

The Veteran has not alleged that any of his other various acquired psychiatric disorders other than PTSD including major depression, anxiety disorder with agoraphobia, alcohol abuse, and OCD are related to any incident or injury during service.  

The Board notes that the contemporaneous findings at service separation which were entirely normal and the absence of complaints or treatment for many years after service weigh against the claims of service connection for the Veteran's various acquired psychiatric disorders other than PTSD.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  There is no evidence of treatment for any psychiatric disorder within one year of the Veteran's separation from service in March 1972.  The veteran's separation examination in 1972 is also negative for any signs of a psychiatric disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In this case, there is no evidence of symptoms of a psychosis within one year of service.  The first evidence of any treatment for any acquired psychiatric disorders are in 1984 treatment records, which is over 22 years after service.  Therefore, the Board finds that the Veteran's acquired psychiatric disorders other than PTSD did not manifest to a compensable degree within 1 year of service and service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Thus, on the basis of all the evidence of record, the Board finds that the most probative evidence demonstrates that the Veteran's acquired psychiatric disorders other than PTSD are not attributable to his military service.  The most probative evidence weighs against the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

Competent medical evidence is required to establish an etiological nexus between the claimed disability on appeal and military service.  See Jandreau, 492 F.3d at 1372.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus for an acquired psychiatric disorder other than PTSD.  As described above, the weight of the evidence is also against a finding of continuity of symptomatology.

In sum, the Board finds that the preponderance of the evidence indicates that an acquired psychiatric disorder other than PTSD was not shown in service or for years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 



C.  ED to include as secondary to PTSD.

As to the Veteran's claim that his ED was caused by his PTSD, the Board notes that for the reasons explained above the claimant is not entitled to service connection for PTSD.  Therefore, since a condition precedent for establishing secondary service connection is the Veteran being service connected for the disability he is claiming caused or aggravated his other disability, the Board finds that entitlement to service connection for ED secondary to PTSD must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

While the Veteran has not claimed direct service connection for ED the Board will consider service connection on this basis.

The service records and the separation examination were silent as to any complaints or diagnosis of ED.  

There are no records of any treatment or diagnosis of ED post service until approximately 2009.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A June 2008 VAMC psychiatric treatment record notes that the Veteran had been married twice.  He was currently simultaneously seeing three different girlfriends on alternate days.  He also discovered that one of his girlfriends was seeing another man on the side and he was threatening to start a relationship with her sister if she did not stop seeing the other man.   

An April 2009 letter from Dr. Liss notes that, "It is confirmed that this patient's diagnosis of post traumatic stress disorder is responsible for his erectile dysfunction."

Based on the Veteran's service treatment records, there is no evidence to suggest any ED complaints or treatment in service or that any current ED was incurred in or aggravated by service.  In fact, based on the above evidence, it appears that if he has ED it must have developed at some time after June 2008.  

In any event, the post service medical records show no evidence of complaints or abnormalities with respect to ED for several decades after service.  As such, service connection under 38 C.F.R. § 3.303 is not warranted.

In light of the above, the preponderance of the evidence is against a finding that the Veteran's current ED is due to his military service or to any service-connected disability.   As such, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD is denied.

Entitlement to service connection for ED to include as secondary to PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


